ORDER
The Disciplinary Review Board on October 16,1998, having filed with the Court its decision concluding that MICHAEL H. KESSLER of UNION, who was admitted to the bar of this State in 1969, should be reprimanded for violating RPC 1.4(a) (failure to communicate), RPC 1.15(a) (failure to safeguard client funds), Rule l:21-6(b)(l), (2), and (8) and RPC 1.15(d) (recordkeeping violations), and RPC 8.4(c) (misrepresentations);
And the Disciplinary Review Board having further concluded that respondent should be required to submit psychiatric proof of his fitness to practice law and to submit to the Office of Attorney Ethics annual audits of his attorney books and records for a period of two years;
*74And good cause appearing;
It is ORDERED that MICHAEL H. KESSLER is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics the report of a psychiatrist attesting to respondent’s fitness to practice law; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics on a schedule established by that office an annual accounting of the books and records required to be maintained by Rule 1:21-6, prepared by a certified public accountant approved by the Office of Attorney Ethics, for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.